[Cite as State v. Brandt, 2021-Ohio-2250.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-20-061

        Appellee                                 Trial Court No. 2016CR0475

v.

Gina Brandt                                      DECISION AND JUDGMENT

        Appellant                                Decided: June 30, 2021

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Dan M. Weiss, for appellant.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} Defendant-appellant, Gina Brandt, appeals the August 19, 2020 judgment of

the Wood County Court of Common Pleas sentencing her to a total of 30 months of

imprisonment for a community control violation. Because we find no reversible error,

we affirm.
       {¶ 2} Appellant was indicted on October 20, 2016, for burglary, grand theft of a

firearm, with a firearm specification, and petty theft. The charges stemmed from the

November 24, 2015 break-in and theft of a television and gaming system, and the

August 24, 2016 theft of a 9mm, semi-automatic handgun. Appellant entered not guilty

pleas to the charges.

       {¶ 3} On March 6, 2017, appellant withdrew her not guilty pleas and entered

guilty pleas to trespass in a habitation, a fourth degree felony, petty theft, a first degree

misdemeanor, and grand theft of a firearm, a third degree felony. On June 8, 2017,

appellant was sentenced to three years of community control with various terms and

conditions including substance abuse treatment and mental health counseling.

       {¶ 4} On June 18, 2018, a petition for revocation of community control was filed

due to appellant’s failure to report to her probation officer and a urinalysis positive for

cocaine. On October 2, 2018, appellant, by stipulation, was found to be in violation of

her community control. Appellant’s community control was continued with a one-year

extension.

       {¶ 5} On September 3, 2019, the state again filed a petition for community control

revocation stating that appellant violated the control terms by failing to meet with her

probation officer. The petition was amended to include appellant’s failure to submit to a

toxicology screen. On November 5, 2019, appellant stipulated to the violations; the court

accepted the stipulation and found appellant to be in violation of community control. The




2.
court continued appellant’s community control but added the requirement that she

complete the CTF (Correctional Treatment Facility) program, that she not consume any

alcohol or illegal substances, and that she not frequent establishments serving “alcoholic

beverages for the sole purpose of consuming alcoholic beverages” or that she associate

with those consuming alcoholic beverages.

       {¶ 6} On June 16, 2020, the state’s third petition for revocation of community

control was filed alleging that appellant failed to report to her probation officer. By

stipulation, appellant was found to be in violation of the terms of her community control.

On August 19, 2020, appellant was sentenced to a total of 30 months of imprisonment.

This appeal followed.

       {¶ 7} Appellant now raises the following assignment of error for our review:

              The trial court’s sentence did not comply with R.C. 2929.11 and

       R.C. 2929.12 and was clearly and convincingly contrary to law.

       {¶ 8} In her sole assignment of error, appellant contends that her prison sentence

was contrary to law because the court failed to properly evaluate the statutory sentencing

requirements under R.C. 2929.11 and 2929.12. Specifically, appellant argues that the

court failed to give proper weight to the mitigating factors under R.C. 2929.12, including

her remorse and on-going compliance with the court’s “substantial” orders, her history of

abuse and continuing mental health issues as explained by appellant’s mother, and

appellant’s transformation from her initial 2017 sentencing to her willingness to enter




3.
inpatient treatment. These mitigating factors, appellant asserts, demonstrate that the

court’s sentence does not comport with the purposes of felony sentencing as set forth in

R.C. 2929.11.

       {¶ 9} The court reviews felony sentences under R.C. 2953.08(G)(2). We may

increase, modify, or vacate and remand a judgment only if we clearly and convincingly

find either of the following: “(a) the record does not support the sentencing court’s

findings under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

section 2929.14, or division (I) of section 2929.20 of the Revised Code, whichever, if

any, is relevant” or “(b) the sentence is otherwise contrary to law.” State v. Yeager, 6th

Dist. Sandusky No. S-15-025, 2016-Ohio-4759, ¶ 7, quoting R.C. 2953.08(G)(2).

       {¶ 10} This court has consistently held that a felony sentence is considered to be

“contrary to law” if the trial court failed to consider the purposes of felony sentencing set

forth in R.C. 2929.11 and the seriousness and recidivism factors set forth in R.C. 2929.12

when determining the appropriate sentence. State v. Sanders, 6th Dist. Williams Nos.

WM-19-016, WM-19-017, 2020-Ohio-4608, ¶ 9, citing State v. Williams, 6th Dist. Lucas

No. L-13-1083, 2014-Ohio-3624, ¶ 8. Even if the court fails to specifically reference the

relevant statutes at the sentencing hearing or the sentencing judgment entry, it is

presumed that the court gave them proper consideration. State v. Harris, 6th Dist. Wood

No. WD-18-077, 2019-Ohio-4711, ¶ 8, citing Yeager at ¶ 13. The burden rests with




4.
appellant to identify clear evidence that the sentence imposed was contrary to law. Id.,

citing Williams at ¶ 7-11.

       {¶ 11} At the August 17, 2020 hearing, in sentencing appellant the court stated:

              The Court has listened to now the statements of the victim and

       mother of the defendant as well as reviewed the other letters and the

       statements of counsel and the defendant today, as well as reviewed your

       record. * * *.

              Taking everything into consideration, specifically that this is your

       third violation, and you were given the opportunity to show the Court that

       treatment and community control were the best available sanctions for you,

       and I think we’ve given you, unfortunately, enough opportunities, and those

       opportunities have not been taken advantage of. With that then, I find, Ms.

       Brandt, that you are no longer amenable to community control sanctions,

       and that the prison term is necessary to comport with the purposes and

       principles that are overriding for a felony sentencing.

       {¶ 12} The August 19, 2020 sentencing judgment entry stated: “The court next

reviewed and reconsidered the seriousness and recidivism factors and especially the

defendant’s conduct while on community control.” The court then concluded that “a

prison term is consistent with the overriding principles and purposes of sentencing set




5.
forth in R.C. 2929.11; and that the defendant is no longer amenable to available

community control sanctions.”

       {¶ 13} Upon review of the sentencing hearing and judgment entry, we find that

appellant has not demonstrated the court’s failure to consider the purposes of felony

sentencing, R.C. 2929.11, and the seriousness and recidivism factors, R.C. 2929.12, and

the sentence was within the permissible range. Appellant’s argument, however, takes

issue with the court’s consideration of the mitigating factors presented at the hearing.

The Ohio Supreme Court’s recent case of State v. Jones, Slip Opinion No. 2020-Ohio-

6729, held that although trial courts are required to consider the factors identified in R.C.

2929.11 and 2929.12 when imposing felony sentences, R.C. 2953.08(G)(2) does not

permit an “appellate court to independently weigh the evidence in the record and

substitute its judgment for that of the trial court concerning the sentence that best reflects

compliance with R.C. 2929.11 and 2929.12.” Id. at ¶ 42. Simply put, this court’s

function is to make certain that the sentence imposed is a product of the consideration of

the required statutes and is within the statutory sentencing range. See State v.

Orzechowski, 6th Dist. Wood No. WD-20-029, 2021-Ohio-985, ¶ 9-13; State v. Bothuel,

6th Dist. Lucas No. L-20-1053, 2021-Ohio-875, ¶ 8-9; State v. Penn, 6th Dist. Fulton No.

F-20-004, 2021-Ohio-1761, ¶ 37.

       {¶ 14} Based on the foregoing, we find that the trial court’s sentence was in

accordance with law and not in error. Appellant’s assignment of error is not well-taken.




6.
         {¶ 15} On consideration whereof, we affirm the August 19, 2020 judgment of the

Wood County Court of Common Pleas. Pursuant to App.R. 24, appellant is ordered to

pay the costs of this appeal.

                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Christine E. Mayle, J.
                                                 ____________________________
Gene A. Zmuda, P.J.                                      JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE



          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




7.